[Cite as Dunbar v. State, 136 Ohio St. 3d 181, 2013-Ohio-2163.]




            DUNBAR, APPELLEE, v. THE STATE OF OHIO, APPELLANT.
         [Cite as Dunbar v. State, 136 Ohio St. 3d 181, 2013-Ohio-2163.]
Wrongful imprisonment—Compensation—Eligibility—R.C. 2743.48—Claimant
        who pled guilty to offense for which he was imprisoned is precluded from
        being declared a “wrongfully imprisoned individual” even if the guilty
        plea was vacated on appeal.
     (No. 2012-0565—Submitted February 6, 2013—Decided May 30, 2013.)
       APPEAL from the Court of Appeals for Cuyahoga County, No. 97364,
                                     2012-Ohio-707.
                                 __________________
                               SYLLABUS OF THE COURT
One who has been convicted of a felony on a plea of guilty that is subsequently
        vacated on appeal is not eligible to be declared a wrongfully imprisoned
        individual in order to pursue damages against the state of Ohio in the
        Court of Claims. (R.C. 2743.48(A)(2), construed.)
                                 __________________
        LANZINGER, J.
        {¶ 1} The issue in this appeal is whether a guilty plea to a felony
prevents a claimant from qualifying as a “wrongfully imprisoned individual” for
purposes of pursuing damages against the state of Ohio in the Court of Claims
when the guilty plea is subsequently vacated on appeal. We hold that it does.
                                   Case Background
        {¶ 2} The facts in this case are not in dispute. In November 2004, Lang
Dunbar struck his live-in fiancée, knocked her to the ground, and twisted her legs.
The couple’s two children witnessed the incident. Dunbar then instructed his
fiancée that she was not to leave the house and not to answer the door. For four
                             SUPREME COURT OF OHIO




or five days following the incident, Dunbar’s fiancée remained inside the house,
and a week later, she filed a complaint with the Cleveland Police Department.
Dunbar was charged with domestic violence, to which he pled no contest. The
Cleveland Municipal Court found him guilty and sentenced him to 180 days.
       {¶ 3} In January 2005, Dunbar was indicted on three counts of felony
abduction and one count of domestic violence stemming from the same incident.
A plea agreement was reached in which Dunbar would plead guilty to one count
of abduction in exchange for a recommended sentence of community control, but
the trial court sentenced him instead to two years in prison. Dunbar appealed, and
the Eighth District Court of Appeals reversed. State v. Dunbar, 8th Dist. No.
87317, 2007-Ohio-3261 (“Dunbar I”). The court of appeals concluded that the
trial court erred by failing to advise Dunbar of the possibility of deviation from
the recommended sentence of community control and by not giving him the
opportunity to withdraw his guilty plea when the trial court decided to impose a
prison sentence. Id. at ¶ 141. Upon remand, the court of appeals instructed the
trial court to vacate Dunbar’s plea. Id. at ¶ 193.
       {¶ 4} On remand, the case went to trial. A jury convicted Dunbar of one
count of abduction, and he was sentenced to a five-year prison term. Once again,
the Eighth District reversed the conviction. State v. Dunbar, 8th Dist. No. 92262,
2010-Ohio-239 (“Dunbar II”). The court of appeals concluded that there was no
evidence that Dunbar restrained his fiancée’s liberty by force or threat of force in
the days after the domestic-violence incident. Id. at ¶ 24. Dunbar’s conviction
and sentence were vacated, and he was ordered discharged.
       {¶ 5} On August 16, 2010, Dunbar filed a complaint in the Cuyahoga
County Court of Common Pleas requesting that he be declared a wrongfully
imprisoned person, a declaration required by statute before damages may be
sought against the state in the Court of Claims. R.C. 2743.48(B)(2) and (E).
Dunbar and the state filed motions for summary judgment, but neither filed any




                                          2
                               January Term, 2013




evidence in support, requesting instead that the trial court take judicial notice of
the earlier proceedings.
       {¶ 6} The trial court found that Dunbar’s earlier guilty plea, vacated on
appeal in Dunbar I, did not bar proceedings under R.C. 2743.48. Dunbar’s
motion for summary judgment was granted, and he was declared a wrongfully
imprisoned individual. The state appealed.
       {¶ 7} In affirming the trial court’s finding that Dunbar’s prior guilty plea
did not disqualify him from recovery under R.C. 2743.48, the Eighth District
Court of Appeals relied on a case from the Fourth District, which stated:


               “R.C. 2743.48 is ambiguous to the extent that it does not
       explicitly state whether only valid guilty pleas will preclude
       recovery, or whether guilty pleas that are void will also preclude
       recovery. R.C. 2743.48’s purpose of redressing existing wrongs
       would not be served by withholding relief from individuals who
       were wrongfully induced to enter a guilty plea. The narrowest
       interpretation of R.C. 2743.48, which would preclude recovery
       even if the guilty plea is nugatory and has no effect at law, would
       thwart the remedial goals of the statute.       On the other hand,
       interpreting R.C. 2743.48 liberally would result in assuring that a
       plea that has been determined to have no legal effect does not, in
       fact, have any legal effect upon either the criminal or civil matters
       associated with the case. This would further the remedial goals of
       the statute by addressing the particularly egregious wrong of
       imprisoning an individual not only wrongfully, but also
       unconstitutionally.”




                                         3
                            SUPREME COURT OF OHIO




Dunbar v. State, 8th Dist. No. 97364, 2012-Ohio-707, ¶ 15 (“Dunbar III”),
quoting State v. Moore, 165 Ohio App. 3d 538, 2006-Ohio-114, 847 N.E.2d 452,
¶ 23 (4th Dist.). The Eighth District reasoned, “Because a void guilty plea has no
effect at law, it does not exist for purposes of determining whether a person has
the right to seek compensation under R.C. 2743.48.” Id. at ¶ 16. The appellate
court then concluded that because Dunbar’s plea was not entered knowingly,
voluntarily, and intelligently, it was void and did not preclude a declaration that
Dunbar was a wrongfully imprisoned person. Id. at ¶ 17.
       {¶ 8} The state filed a discretionary appeal with this court, and we
accepted the state’s first proposition of law: “R.C. 2743.48(A)(2) bars an action
for wrongful imprisonment when the claimant pleads guilty, including in cases
where the claimant’s conviction was vacated on appeal.” Dunbar v. State, 132
Ohio St. 3d 1461, 2012-Ohio-3054, 969 N.E.2d 1230.
                                    Analysis
       {¶ 9} This court recently summarized Ohio’s wrongful-imprisonment
statute in Doss v. State, 135 Ohio St. 3d 211, 2012-Ohio-5678, 985 N.E.2d 1229:


               The General Assembly has developed a two-step process to
       compensate those who have been wrongfully imprisoned. The first
       step is an action in the common pleas court seeking a preliminary
       factual determination of wrongful imprisonment; the second step is
       an action in the Court of Claims to recover money damages.
       Griffith v. Cleveland, 128 Ohio St. 3d 35, 2010-Ohio-4905, 941
N.E.2d 1157, paragraph two of the syllabus.          The wrongful-
       imprisonment statute, R.C. 2743.48, was added to the Revised
       Code in 1986 by Sub.H.B. No. 609 “to authorize civil actions
       against the state, for specified monetary amounts, in the Court of
       Claims by certain wrongfully imprisoned individuals.” 141 Ohio
4
                                January Term, 2013




       Laws, Part III, 5351. The statute was designed to replace the
       former practice of compensating those wrongfully imprisoned by
       ad hoc moral-claims legislation. Walden v. State, 47 Ohio St. 3d
47, 49, 547 N.E.2d 962 (1989). Under the statutory scheme, a
       claimant must be determined to be a “wrongfully imprisoned
       individual” by the court of common pleas before being permitted
       to file for compensation against the state of Ohio in the Court of
       Claims. R.C. 2305.02 and 2743.48(B)(2); Griffith v. Cleveland,
       paragraph two of the syllabus.


Id. at ¶ 10. When the General Assembly enacted the current statutory scheme, it
“intended that the court of common pleas actively separate those who were
wrongfully imprisoned from those who have merely avoided criminal liability.”
Walden at 52.
       {¶ 10} R.C. 2743.48 provides:


                (A) As used in this section and section 2743.49 of the
       Revised Code, a “wrongfully imprisoned individual” means an
       individual who satisfies each of the following:
                (1) The individual was charged with a violation of a section
       of the Revised Code by an indictment or information, and the
       violation charged was an aggravated felony or felony.
                (2) The individual was found guilty of, but did not plead
       guilty to, the particular charge or a lesser-included offense by the
       court or jury involved, and the offense of which the individual was
       found guilty was an aggravated felony or felony.




                                         5
                              SUPREME COURT OF OHIO




                 (3) The individual was sentenced to an indefinite or definite
       term of imprisonment in a state correctional institution for the
       offense of which the individual was found guilty.
                 (4) The individual’s conviction was vacated, dismissed, or
       reversed on appeal, the prosecuting attorney in the case cannot or
       will not seek any further appeal of right or upon leave of court, and
       no criminal proceeding is pending, can be brought, or will be
       brought by any prosecuting attorney, city director of law, village
       solicitor, or other chief legal officer of a municipal corporation
       against the individual for any act associated with that conviction.
                 (5) Subsequent to sentencing and during or subsequent to
       imprisonment, an error in procedure resulted in the individual's
       release, or it was determined by the court of common pleas in the
       county where the underlying criminal action was initiated that the
       charged offense, including all lesser-included offenses, either was
       not committed by the individual or was not committed by any
       person.


(Emphasis added.)
       {¶ 11} Thus, a claimant in a civil case for wrongful imprisonment must
satisfy all five factors by a preponderance of the evidence before he or she can be
declared a “wrongfully imprisoned individual.” Doss, 135 Ohio St. 3d 211, 2012-
Ohio-5678, 985 N.E.2d 1229, at paragraph one of the syllabus. In this case, the
disputed issue is whether R.C. 2743.48(A)(2), relating to the nonexistence of a
guilty plea, has been satisfied.
       {¶ 12} The state argues that the plain text of R.C. 2743.48(A)(2) demands
a reversal in this case because Dunbar at one time had pled guilty to the abduction
offense. And to be eligible for compensation, Dunbar would need a judicially




                                           6
                                January Term, 2013




crafted exception to the portion of the statute that disqualifies claimants who have
pled guilty, allowing recovery when guilty pleas are vacated. Such an exception
would swallow the rule, the state maintains, because all claimants must show that
their convictions were vacated, dismissed, or reversed on appeal under R.C.
2743.48(A)(4), and the vacation of the conviction would include the guilty plea as
well. The requirement that a claimant “did not plead guilty” would have no
meaning according to Dunbar’s reading.
        {¶ 13} Dunbar argues that the state’s reading of R.C. 2743.48 is counter to
the clear intent of the statute. He contends that R.C. 2743.48 is remedial in
nature, enacted to right the state’s wrong of incarcerating innocent individuals and
that pursuant to R.C. 1.11, the statute should be liberally construed. Dunbar
asserts that his initial guilty plea was void and therefore had no legal
consequence. He also reasons that R.C. 2743.48(A)(2) is ambiguous because it
does not address the effect of a void or vacated guilty plea on a subsequent
conviction. He maintains that his later plea of not guilty, the trial, and the
resultant conviction satisfy the requirements of R.C. 2743.48.
        {¶ 14} As a preliminary matter, we must address the contention that
Dunbar’s guilty plea is void and therefore has no legal consequence. The Eighth
District stated, “Without knowledge that the court might impose a prison
sentence, Dunbar’s plea was not entered knowingly, voluntarily, and intelligently,
was void, and therefore, does not preclude his wrongful imprisonment claim.”
Dunbar III, 2012-Ohio-707, at ¶ 17.
        {¶ 15} Notwithstanding this court’s recent exception for sentencing errors,
especially those involving postrelease control, this court has traditionally held that
a judgment is void ab initio only when a court acts without subject-matter
jurisdiction.   See State v. Payne, 114 Ohio St. 3d 502, 2007-Ohio-4642, 873
N.E.2d 306, ¶ 27; Pratts v. Hurley, 102 Ohio St. 3d 81, 2004-Ohio-1980, 806
N.E.2d 992, syllabus. The basis for vacating Dunbar’s plea was the trial court’s




                                          7
                             SUPREME COURT OF OHIO




failure to advise him that it could deviate from the recommended sentence of
community control and impose a prison term. Although the trial court erred in the
exercise of its jurisdiction, it did not act without jurisdiction. Therefore, the plea
was voidable rather than void, and the fact that the plea was vacated on appeal
does not mean it never existed.
       {¶ 16} We now turn to Dunbar’s argument that R.C. 2743.48 is
ambiguous because it does not state specifically whether vacated guilty pleas are
to be included in R.C. 2743.48(A)(2)’s disqualification for individuals who pled
guilty to the relevant offense. In essence, Dunbar wants us to read ambiguity into
the statute based on the facts and circumstances of his case. However, ambiguity
in a statute exists only if its language is susceptible of more than one reasonable
interpretation. See, e.g., State ex rel. Toledo Edison Co. v. Clyde, 76 Ohio St. 3d
508, 513, 668 N.E.2d 498 (1996). Thus, inquiry into legislative intent, legislative
history, public policy, the consequences of an interpretation, or any other factors
identified in R.C. 1.49 is inappropriate absent an initial finding that the language
of the statute is, itself, capable of bearing more than one meaning. See Fairborn v.
DeDomenico, 114 Ohio App. 3d 590, 593, 683 N.E.2d 820 (2d Dist.1996).
       {¶ 17} Dunbar contends that a vacated guilty plea should not be
considered when determining whether a person is a “wrongfully imprisoned
individual” because the vacated plea no longer has any legal effect at law. But we
must apply the statute as it is written. Here, the statute expressly provides that to
demonstrate that he is a “wrongfully imprisoned individual” pursuant to R.C.
2743.48, the claimant must satisfy each of the provisions of R.C. 2743.48(A)(1)
through (5). Gover v. State, 67 Ohio St. 3d 93, 95, 616 N.E.2d 207 (1993). This
includes the express requirement that the claimant did not plead guilty to the
particular offense.
       {¶ 18} Although R.C. 2743.48 does not specifically address a vacated
guilty plea, we do not agree that this makes the statute ambiguous.




                                          8
                               January Term, 2013




       The Legislature will be presumed to have intended to make no
       limitations to a statute in which it has included by general language
       many subjects, persons or entities, without limitation. It is a
       general rule that courts, in the interpretation of a statute, may not
       take, strike or read anything out of a statute, or delete, subtract or
       omit anything therefrom. To the contrary, it is a cardinal rule of
       statutory construction that significance and effect should if
       possible be accorded every word, phrase, sentence and part of an
       act.


Wachendorf v. Shaver, 149 Ohio St. 231, 237, 78 N.E.2d 370 (1948).
       {¶ 19} Under the plain language of R.C. 2743.48(A)(2), a person who has
pled guilty to an offense is not eligible to be declared a wrongfully imprisoned
individual. We are to presume that all guilty pleas, even those that are later
vacated, are included because the statute itself provides no exception for a person
whose guilty plea is vacated on appeal and is otherwise able to satisfy the
remaining requirements of R.C. 2743.48(A). The General Assembly has created
exceptions for individuals whose guilty pleas have been vacated in other
instances. For example, R.C. 2961.02(B) bars individuals who plead guilty to
certain disqualifying felony offenses from holding public office; but an exception
allows them to hold office if the “plea * * * is reversed, expunged, or annulled” or
if they receive a full pardon. R.C. 2961.02(C). No similar exception, however,
appears in the wrongful-imprisonment statute.              As Dunbar basically
acknowledges, we would be required to create one. But this is an exception that
belongs within the purview of the General Assembly.
       {¶ 20} Dunbar argues that giving legal effect to a vacated guilty plea in
this one context would undermine consistency in our jurisprudence and would be




                                         9
                             SUPREME COURT OF OHIO




contrary to the intent behind the wrongful-imprisonment statute. Although the
vacated guilty plea no longer has any effect in Dunbar’s criminal case, the guilty
plea nonetheless did occur and was entered on his behalf. The General Assembly
created the claim for wrongful imprisonment and placed limitations upon the
categories of persons who are eligible for compensation. One limitation is that
the claimant cannot have pled guilty to the offense. Unfortunately for Dunbar, the
General Assembly did not provide an exception for guilty pleas that are later
vacated. We therefore hold that one who has been convicted of a felony on a plea
of guilty that is subsequently vacated on appeal is not eligible to be declared a
wrongfully imprisoned individual in order to pursue damages against the state of
Ohio in the Court of Claims.
                                    Conclusion
       {¶ 21} Based on the plain language of R.C. 2743.48, a person who pled
guilty to an offense is not eligible to be declared a “wrongfully imprisoned
individual” for that offense, even if the plea is later vacated on appeal. The
judgment of the Eighth District Court of Appeals is reversed, and the cause is
remanded to the trial court for the entry of an order of dismissal.
                                                                 Judgment reversed,
                                                                and cause remanded.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, KENNEDY, FRENCH, and
O’NEILL, JJ., concur.
                               __________________
       Friedman & Gilbert and Terry H. Gilbert, for appellee.
       Michael DeWine, Attorney General, Alexandra T. Schimmer, Solicitor
General, and Peter K. Glenn-Applegate, Deputy Solicitor; and Timothy J.
McGinty, Cuyahoga County Prosecuting Attorney, and T. Allan Regas, Assistant
Prosecuting Attorney, for appellant.
                           ________________________




                                         10